     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 1 of 9 Page ID #:1




     Jeremy E. Branch, CA Bar #303240
1
     The Law Offices of Jeffrey Lohman, P.C.
2    28544 Old Town Front St., Suite 201
     Temecula, CA 92590
3
     Telephone: (866) 329-9217 ext. 1009
4    Email: JeremyB@jlohman.com
     Attorney for Plaintiff, DOREEN BARKER
5

6
                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
7
      DOREEN G. BARKER,                        )
8
              Plaintiff,                       )    Case No.:
9                                              )
                                               )
10
      v.                                       )    PLAINTIFF’S COMPLAINT
11                                             )    FOR DAMAGES AND DEMAND
      EXPERIAN INFORMATION                     )    FOR JURY TRIAL
12    SOLUTIONS, INC.,                         )
13
               Defendants.                     )
                                               )
14

15
                                       COMPLAINT
16
           NOW COMES Plaintiff, DOREEN G. BARKER (“Plaintiff”), by and through
17

18   her attorneys, and      for her    Complaint against Defendant, EXPERIAN

19   INFORMATION SOLUTIONS, INC. (“EXPERIAN” or “Defendant”), hereby
20
     alleges as follows:
21
                                     Nature of the Action
22

23         1.     This is an action for actual and statutory damages for violations of the
24   Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.
25


                                              -1-

                                    PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 2 of 9 Page ID #:2




                                      Jurisdiction and Venue
1

2          2.     This Court has jurisdiction under the 15 U.S.C. § 1681p of the FCRA
3
     and pursuant to 28 U.S.C. §§ 1331.
4
           3.     Venue is proper pursuant to 28 U.S.C. § 1391(b) as the conduct giving
5

6
     rise to this action occurred in this District, because Defendant resides within this

7    District, and a substantial part of the events or omissions giving rise to the herein
8
     claims occurred, or a substantial part of property that is the subject of the action is
9
     situated within this District.
10

11                                           Parties

12         4.     Plaintiff is a natural person at all relevant times residing in Orlando,
13
     Florida.
14
           5.     At all relevant times, Plaintiff was a “consumer” as that term is defined
15

16   by 15 U.S.C. § 1681a(c) and Cal. Civ. Code § 1785.3(b).
17
           6.     EXPERIAN is a business entity with its headquarters located in Costa
18
     Mesa, California, county of Orange.
19

20
           7.     EXPERIAN is a “person” as that term is defined by 15 U.S.C. §

21   1681a(b).
22
           8.     EXPERIAN is a “consumer reporting agency” (“CRA”) as that term is
23
     described by 15 U.S.C. § 1681a(f) and a “consumer credit reporting agency” as that
24

25   term is defined by Cal. Civ. Code § 1785.3(d).


                                               -2-

                                       PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 3 of 9 Page ID #:3




           9.     At all relevant times to this Complaint, Defendants acted through their
1

2    agents, employees, officers, members, directors, heir, successors, assigns,
3
     principals, trustees, sureties, subrogees, representatives and insurers.
4
           10.    At all relevant times, credit reports as alleged in this pleading are
5

6
     “consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

7                                     Factual Allegations
8
           11.    EXPERIAN has been reporting derogatory and inaccurate statements
9
     and information relating to Plaintiff and Plaintiff’s credit history (hereinafter
10

11   referred to as “inaccurate information”).

12         12.    The inaccurate information of which Plaintiff complains are accounts
13
     or trade-lines that reflect Plaintiff’s history of credit for a Target credit card account
14
     with TD BANK USA, N.A., (“TD BANK”), with an account number ending in 4451
15

16   (hereinafter referred to as the “Account”).
17         13.    On or about February 13, 2020, Plaintiff and TD BANK agreed to
18
     settle the Account for less than the full balance, to be paid by February 27, 2020.
19
           14.    Plaintiff satisfied the terms of the aforementioned agreement by timely
20

21   making the agreed payment.
22
           15.    Despite the foregoing, EXPERIAN reported inaccurate information
23
     concerning in the Account and, upon information and belief, disseminated credit
24

25
     reports containing said inaccuracies.


                                                 -3-

                                      PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 4 of 9 Page ID #:4




           16.      On or about October 2, 2020, Plaintiff sent a written letter to
1

2    EXPERIAN disputing the inaccurate information being reported about the Account.
3
           17.      Plaintiff’s written dispute explained that the Account had been settled
4
     and paid, included a copy of the written agreement memorializing the settlement of
5

6
     the Account, and that the credit report failed to accurately reflect the true status and

7    history of the Account.
8
           18.      Notwithstanding Plaintiff’s efforts, as of February 22, 2020,
9
     EXPERIAN continued to publish and disseminate information concerning the
10

11   Account on Plaintiff’s credit report that was inaccurate or otherwise misleading

12   including, but not limited to:
13
                 a. reporting an inaccurate or misleading account status;
14
                 b. reporting an inaccurate or misleading payment history.
15

16         19.      Pursuant to its responsibility in 15 U.S.C. § 1681i, within five (5) days
17   of receiving Plaintiff’s dispute of the Account, Defendant was required to send
18
     notification to TD BANK.
19
           20.      On information and belief, Defendant failed to notify TD BANK of
20

21   Plaintiff’s dispute.
22
           21.      Defendant did not notify Plaintiff that it was terminating its
23
     reinvestigation of Plaintiff’s dispute. 15 U.S.C. § 1681i(a)(3).
24

25


                                                -4-

                                       PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 5 of 9 Page ID #:5




           22.     Further, after receiving Plaintiff’s dispute concerning the inaccurate
1

2    information of the Accounts, EXPERIAN was required to follow reasonable
3
     procedures to assure maximum possible accuracy in the preparation of the credit
4
     report and credit file(s) it published and maintained concerning Plaintiff. 15 U.S.C.
5

6
     § 1681e(b).

7          23.     The aforementioned information reported by EXPERIAN regarding
8
     the Account with TD BANK is inaccurate, or otherwise misleading, and
9
     inconsistent with Plaintiff’s agreement to settle the Account.
10

11         24.     The inaccurate or misleading information concerning the Account as

12   reported on the credit report negatively reflects upon Plaintiff, Plaintiff’s credit
13
     repayment history, Plaintiff’s financial responsibility as a debtor, and Plaintiff’s
14
     credit worthiness.
15

16         25.     Despite Plaintiff’s efforts to date, Defendants have nonetheless
17   deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to
18
     perform responsible reinvestigations of the aforementioned dispute as required by
19
     the FCRA, have failed to remove the inaccurate or misleading information, and have
20

21   continued to report the derogatory and inaccurate information about Plaintiff with
22
     respect to the Account.
23

24

25


                                               -5-

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 6 of 9 Page ID #:6




           26.      If Defendants would have complied with their statutory duties, the
1

2    inaccurate or misleading information regarding the Account would not have been
3
     reported.
4
           27.      As a result of Defendants’ conduct, Plaintiff has suffered actual
5

6
     damages as the inaccurate information being reported on Plaintiff’s credit report

7    have impeded Plaintiff’s ability to obtain credit or favorable terms in financing an
8
     interest, caused Plaintiff to incur out of pocket expenses associated with disputing
9
     the inaccurate information only to find the inaccurate information remains on the
10

11   credit report, emotional distress and mental anguish associated with having

12   incorrect derogatory personal information being reported on the credit report, and a
13
     decreased credit score which may result in the inability to obtain credit or favorable
14
     terms on future attempts.
15

16                               COUNT I –EXPERIAN
            Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)
17

18         28.      Plaintiff repeats and incorporates by reference into this cause of action

19   the allegations set forth above at Paragraphs 1-27.
20
           29.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, EXPERIAN is liable to
21
     Plaintiff for engaging in the following conduct in violation of 15 U.S.C. § 1681e(b)
22

23               a. Willfully or negligently failing to employ and follow reasonable
                    procedures to assure maximum possible accuracy of Plaintiff’s credit
24                  report, information and file.
25


                                                -6-

                                       PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 7 of 9 Page ID #:7




           30.      This conduct was a direct and proximate cause, as well as a substantial
1

2    factor, in bringing about injuries, damages, and harm to Plaintiff that are outlined
3
     herein and, as a result, EXPERIAN is liable to Plaintiff for the full amount of
4
     statutory, actual and punitive damages, along with attorney’s fees and the costs of
5

6
     litigation, as well as such relief as may be permitted by law.

7                                COUNT II –EXPERIAN
              Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i
8

9          31.      Plaintiff repeats and incorporates by reference into this cause of action
10
     the allegations set forth above at Paragraphs 1-27.
11
           32.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, EXPERIAN is liable to
12

13
     Plaintiff for engaging in the following conduct in violation of 15 U.S.C. § 1681i

14               a. Willfully or negligently failing to conduct a proper and reasonable
                    reinvestigation concerning the inaccurate information after receiving
15
                    notice of the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a)
16
                 b. Willfully or negligently failing to provide all relevant information
17                  provided by Plaintiff regarding the dispute of the inaccurate
18                  information to the furnishing entities, in violation of 15 U.S.C.
                    §1681i(a);
19
                 c. Willfully or negligently failing to review and consider all relevant
20
                    information submitted by Plaintiff concerning the dispute of the
21                  inaccurate information, in violation of 15 U.S.C. §1681i(a); and
22
                 d. Willfully or negligently failing to delete the inaccurate information
23                  from Plaintiff’s credit file after reinvestigation, in violation of 15
                    U.S.C. §1681i(a);
24

25


                                                -7-

                                       PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 8 of 9 Page ID #:8




           33.    This conduct was a direct and proximate cause, as well as a substantial
1

2    factor, in bringing about injuries, damages, and harm to Plaintiff that are outlined
3
     herein and, as a result, EXPERIAN is liable to Plaintiff for the full amount of
4
     statutory, actual and punitive damages, along with attorney’s fees and the costs of
5

6
     litigation, as well as such relief as may be permitted by law.

7                                     Prayer For Relief
8
           WHEREFORE, Plaintiff respectfully requests judgment be entered against
9
     Defendants for negligent or willful noncompliance with the Fair Credit Reporting
10

11   Act and prays for the following:

12      a) Actual damages to be proven at trial, or statutory damages pursuant to 15
13
           U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
14
           violation;
15

16      b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful
17         violation;
18
        c) The costs of instituting this action together with reasonable attorney’s fees
19
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3);
20

21      d) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681o(a)(1);
22
        e) The costs of instituting this action together with reasonable attorney’s fees
23
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681o(a)(2); and
24

25


                                              -8-

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-01052-DOC-JDE Document 1 Filed 06/15/21 Page 9 of 9 Page ID #:9




        f) Actual damages, to be proven at trial, including, but not limited to, court
1

2          costs, loss of wages, attorney's fees and, when applicable, pain and suffering,
3
           pursuant to Cal. Civ. Code § 1785.31(a)(1);
4
        g) Actual damages, to be proven at trial, and punitive damages of not less than
5

6
           one hundred dollars ($100) nor more than five thousand dollars ($5,000) for

7          each violation as the Court deems proper, pursuant to Cal. Civ. Code §
8
           1785.31(a)(2); and
9
        h) Any further legal and equitable relief as the court may deem just and proper
10

11         in the circumstances.

12                                 JURY TRIAL DEMAND
13
           Plaintiff demands a jury trial on all issues so triable.
14

15                                                   Respectfully submitted,
16

17
     Dated: June 15, 2021                       By: /s/Jeremy E. Branch
18
                                                Jeremy E. Branch, CA Bar #303240
19                                              The Law Offices of Jeffrey Lohman, P.C.
                                                28544 Old Town Front St., Suite 201
20                                              Temecula, CA 92590
21                                              Telephone: (866) 329-9217 ext. 1009
                                                Email: JeremyB@jlohman.com
22

23
                                                 Attorney for Plaintiff, Doreen Barker

24

25


                                               -9-

                                     PLAINTIFF’S COMPLAINT
